DETAILED ACTION
This Office Action is in response to the communication(s) filed on 5/17/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
	Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior arts of record does not teach or render obvious the combination set forth in independent claims 1, 11, and 17, and specifically does not teach:
Claim 1: “determining an amount of gases purged from a pre-chamber to a cylinder based on a pressure difference between the pre-chamber and the cylinder during purging; and adjusting fueling to the cylinder based on the amount of gases purged from the pre-chamber to the cylinder.”
Claim 11: “during a single compression stroke of a cylinder: performing a first combustion event in a pre-chamber coupled to the cylinder prior to injecting fuel into the cylinder; and performing a second combustion event in the pre-chamber after injecting the fuel into the cylinder.”
Claim 17: “during a first operating mode, adjust fueling to the cylinder based on an amount and a composition of gases purged to the cylinder from the pre-chamber and a desired air-fuel ratio of the cylinder; and during a second operating mode, adjust the amount and the composition of the gases purged to the cylinder from the pre-chamber based on the desired air-fuel ratio of the cylinder.”
All subsequent claims are allowed due to dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAO EN MO whose telephone number is (571)272-9970.  The examiner can normally be reached on Monday-Friday 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XIAO EN MO/Primary Examiner, Art Unit 3747